Title: To Benjamin Franklin from Michael Hillegas, 17 July 1777
From: Hillegas, Michael
To: Franklin, Benjamin


My Dear Sir
Baltimore July. 17th. 1777
This will be handed you by Mr. William McCreery of this Town, a young Man much esteemed here. He goes from hence I beleive on a trading Voyage to France, taking with him among other things a Number of Continental Loan Office Certificates bearing Interest, for Money lent the United States, under an Expectation that they will be Negociable there. I no way doubt your giving him such assistance as your more Important Affairs will permit. I am Sir with much Esteem and Regard Your most Obedient Servant
M. Hillegas
  Please to make my very best Compliments to Mr Dean, I would write him, but am much hurried
  Doctor Franklin.
 
Addressed: His Excellency / Benja: Franklin Esqr. / One of the Embassadors from the / States of America at the Court of France
